Citation Nr: 1622675	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the IP Baptist Medical Center for medical treatment received from November 17, 2011.



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1975 to February 1976 and from February 1991 to May 1991.  The Veteran had additional 24 years of service in the National Guard. 

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from an April 2012 decision of the Gainesville, Florida Veterans Affairs Medical Center (VAMC), which disapproved a claim for payment of unauthorized care at Baptist Medical Center from November 17, 2011.

In December 2012, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, which indicated that he wanted a BVA hearing by live videoconference.  By letter dated in April 2015, the Veteran was informed that a Travel Board hearing was scheduled for June 1, 2015 at the St. Petersburg, Florida, RO.  In May 2015, VA received the Veteran's request to reschedule his hearing due to his wife's surgery and, if possible, to schedule a hearing closer to his home.  He mentioned VA facilities at Lake City, Gainesville, and Valdosta, Florida.

By letter dated in June 2015, the Veteran was informed that a Travel Board hearing had been scheduled for August 5, 2015 at the RO in West Palm Beach.  In July 2015, the Veteran called VA and requested that his hearing be rescheduled closer to his home as his grandson was having surgery outside the state.  He requested a hearing closer to Jacksonville.

A videoconference hearing was scheduled for April 8, 2016 at the RO (there apparently being no connection to the Board closer to the Veteran's home).  The Veteran failed to appear for the hearing, has not requested rescheduling, and failed for provide good cause for his non-appearance.  As such, the Board considers the request for the hearing to have been withdrawn. 

This case was previously before the Board in September 2015, when it was remanded for further development. 

FINDINGS OF FACT

1.  The Veteran is apparently not service connected for any disability.

2.  The Veteran did not receive medical services at VA within the 24-month period preceding his emergency medical treatment on November 17, 2011.


CONCLUSION OF LAW

The requirements for reimbursement for unauthorized private medical treatment incurred at the IB Baptist Medical Center from November 17, 2011 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Applicable Law

Under 38 U.S.C.A. § 1725, VA is authorized to reimburse eligible Veterans for the reasonable value of emergency treatment furnished in a non-Department facility without prior authorization.  To be eligible, the Veteran must be an active Department health-care participant who is personally liable for the emergency treatment furnished.  In cases where reimbursement is warranted, payment may be made directly to the hospital or other health care provider that furnished the treatment, or to the person or organization that paid for such treatment on behalf of the Veteran.  38 U.S.C.A. § 1725 (West 2014).

VA may provide payment or reimbursement for the reasonable value of emergency treatment furnished to a Veteran for non-service-connected conditions in a non-VA facility under the following circumstances (all the requirements below must be met for any payment to be made): 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 
38 C.F.R. § 17.1002 (2014); see also Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999); 38 U.S.C.A. § 1725 (West 2014). 

A prudent layperson is one who possesses an average knowledge of health and medicine and would reasonably expect the absence of immediate medical attention to result in serious jeopardy to the individual's health, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002(b) (2015).


B. Discussion

At the outset the Veteran has no service connected disabilities, so further consideration of the provisions of reimbursement under 38 U.S.C.A. § 1728, is not warranted as those provisions are not for application to this Veteran.

In this case, the Veteran's claim must be denied as a matter of law under 38 U.S.C.A. § 1725.  The Agency of Original Jurisdiction (AOJ) denied the claim because the Veteran had not received medical services at VA within the 24-month period preceding his emergency medical treatment on November 17, 2011. 
   
In this regard, even if the other requirements for reimbursement are met there is no basis to allow the claim.  While the Board sympathizes with the Veteran that he recently signed up for VA care, he had not yet received any care.  The statute and regulations do not provide for a "recent enrollment" exception.  The statute provides that there must be enrollment and treatment within 24 months.  The Board is bound by the laws passed by Congress and the regulations promulgated by the Secretary.  38 U.S.C.A. § 7104.  Thus, there is no basis under the law to grant this claim.  

While the Veteran had signed up for VA care, he did not receive medical services at VA within the 24-month period preceding his emergency medical treatment on November 17, 2011.  

As noted, this requirement is specific and not open to interpretation.  Thus, the fact that the Veteran only received VA health coverage about a week prior to his emergency does not qualify him for payment or reimbursement of the emergency treatment on November 17, 2011.  Per the governing statute, without such treatment during the 24-month period, the appeal cannot be granted.  See 38 C.F.R. § 17.1002(d) (2015). 

The material facts in this case are not in dispute, and there is no reasonable doubt to resolve in the Veteran's favor.  This appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.  Likewise, VA's duties to notify and assist are not applicable under such circumstances.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As an aside, it is very important for the Veteran to understand that VA health care is not, in the established sense, "health insurance," and that he should make every effort, when possible, to get treatment at a VA health care facility in light of the very high cost of private medical treatment.  As the Veteran reported that he lives about 75 miles from the nearest VA facility, it may also behoove the Veteran to contact VA to inquire about the Veterans Choice Program, through which VA furnishes hospital care and medical services through non-VA health care providers to Veterans who either cannot be seen within the wait-time goals of the Veterans Health Administration or who qualify based on their place of residence.  See 38 C.F.R. § 17.1510 (2015).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the IB Baptist Medical Center for medical treatment received on November 17, 2011 is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


